                Case 18-10601-MFW                 Doc 2618         Filed 10/25/19          Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                         1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON OCTOBER 29, 2019 AT 10:30 A.M. (ET)

     AS NO MATTERS ARE SCHEDULED TO GO FORWARD, THE HEARING HAS BEEN
                CANCELLED WITH PERMISSION FROM THE COURT

I.       RESOLVED MATTER:

         1.        Joint Motion of the Debtors and the Official Committee of Unsecured Creditors
                   Pursuant to Fed. R. Bankr. P. 9019 for Approval of Settlement Agreement
                   Between the Debtors, Tim Gunn, and Tim Gunn Productions, Inc. [Docket No.
                   2580 – filed September 23, 2019]

                   Objection / Response Deadline:                 October 7, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:               None.

                   Related Documents:

                   i.       Certification of No Objection Regarding Joint Motion of the Debtors and
                            the Official Committee of Unsecured Creditors Pursuant to Fed. R. Bankr.
                            P. 9019 for Approval of Settlement Agreement Between the Debtors, Tim
                            Gunn, and Tim Gunn Productions, Inc. [Docket No. 2603 – filed October
                            10, 2019]

                   ii.      Order Approving Settlement Agreement Between the Debtors, Tim Gunn,
                            and Tim Gunn Productions, Inc. [Docket No. 2604 – entered October 10,
                            2019]


1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.



RLF1 22157451v.1
               Case 18-10601-MFW          Doc 2618     Filed 10/25/19    Page 2 of 5



                   Status: On October 10, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer required.

II.      CONTINUED MATTERS:

         2.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                          LLC, and Marshall B. Mathers (entities as part of a transaction with
                          Interscope Records, a Universal entity)

                          Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                          May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                          its related entities, including Lifetime Entertainment Services)

                          Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                          May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                          until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Related Documents:

                   i.     Notice of Second Supplemental Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          482 - filed April 27, 2018]



                                                  2
RLF1 22157451v.1
               Case 18-10601-MFW           Doc 2618       Filed 10/25/19       Page 3 of 5



                   ii.     Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                           Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                           Other Interests, (II) Authorizing the Assumption and Assignment of
                           Certain Executory Contracts and Unexpired Leases in Connection
                           Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                           May 9, 2018]

                   iii.    Notice of Filing of Final List of Potentially Assume Contracts and Leases
                           [Docket No. 860 - filed May 10, 2018]

                   iv.     Order Approving Amendment to Asset Purchase Agreement Entered Into
                           By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                           1220 - entered July 11, 2018] 2

                   v.      Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                           [Docket No. 1457 - filed September 5, 2018]

                   vi.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                           2018]

                   vii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1665 - filed November 5, 2018]

                   viii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                           Sale Order [Docket No. 1695 - filed November 8, 2018]

                   Status: The status of the remaining outstanding cure objections, assumption and
                           assignment objections, and other related objections received is noted on
                           Exhibit A attached hereto.

         3.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:         June 18, 2018 at 4:00 p.m. (ET); extended
                                                          for certain of the parties listed on Exhibit B
                                                          attached hereto.

                   Objections / Responses Received:       See Exhibit B attached hereto.

                   Related Documents: None at this time.



2
  On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal
Name Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with
the Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now
references to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).

                                                     3
RLF1 22157451v.1
               Case 18-10601-MFW          Doc 2618      Filed 10/25/19     Page 4 of 5



                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         4.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for Portfolio
                                                        Funding Company LLC I to June 17, 2019
                                                        at 5:00 p.m. (PT)/8:00 p.m. (ET) with
                                                        respect to the Notices at Docket Nos. 1457,
                                                        1512, 1665 and 1695.

                   Objections / Responses Received:     See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   Status: The status of the remaining outstanding objections received is noted on
                           Exhibit C attached hereto.

III.     MATTER TO BE SUBMITTED UNDER CERTIFICATION:

         5.        Motion of Lions Gate Entertainment Corp., Blumhouse Productions, LLC,
                   Entertainment One Ltd., and Robert Weinstein for Entry of an Order Modifying
                   the Automatic Stay, to the Extent Applicable, to Authorize the Advancement and
                   Payment of Costs and fees Under Errors and Omissions Liability Insurance Policy
                   [Docket No. 2598 – filed October 4, 2019]

                   Objection / Response Deadline:       October 18, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     Informal response received from Federal
                                                        Insurance Company / Chubb Group of
                                                        Insurance Companies

                   Related Documents: None at this time.

                   Status: The Debtors have conferred with the Movant and understand that the
                           Movant anticipates that it will be able to file an order under

                                                    4
RLF1 22157451v.1
               Case 18-10601-MFW     Doc 2618    Filed 10/25/19    Page 5 of 5



                      certification. Accordingly, a hearing on this matter is no longer
                      necessary.

Dated: October 25, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             5
RLF1 22157451v.1
